Name: 2009/773/EC,Euratom: Council Decision of 14Ã October 2009 appointing the Deputy Secretary-General of the Council of the European Union for the period from 18Ã October 2009 until 31Ã October 2009
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2009-10-22

 22.10.2009 EN Official Journal of the European Union L 277/20 COUNCIL DECISION of 14 October 2009 appointing the Deputy Secretary-General of the Council of the European Union for the period from 18 October 2009 until 31 October 2009 (2009/773/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(2) thereof, Whereas: (1) The term of office of the current Deputy Secretary-General of the Council of the European Union will end on 17 October 2009 (1). (2) The Deputy Secretary-General of the Council should be appointed until 31 October 2009, HAS DECIDED AS FOLLOWS: Article 1 Mr Pierre DE BOISSIEU is hereby appointed Deputy Secretary-General of the Council of the European Union for the period from 18 October 2009 until 31 October 2009. Article 2 This Decision shall be notified to Mr Pierre DE BOISSIEU by the President of the Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 14 October 2009. For the Council The President E. ERLANDSSON (1) OJ L 236, 7.7.2004, p. 17.